
	

114 S2915 IS: Federal Research Transparency and Accountability Act of 2016
U.S. Senate
2016-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2915
		IN THE SENATE OF THE UNITED STATES
		
			May 10, 2016
			Mr. Flake introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To enhance public awareness of federally funded research and development projects, and for other
			 purposes.
	
	
		1.Short title
 This Act may be cited as the Federal Research Transparency and Accountability Act of 2016.
 2.DefinitionsIn this Act— (1)the term agency has the meaning given the term in section 551 of title 5, United States Code; and
 (2)the term covered study means any study that— (A)is carried out in whole or in part with Federal funds; and
 (B)is published, presented at a conference or meeting, or otherwise made publicly available. 3.Federally funded research disclosures and database (a)Prevention of duplicative research fundingThe Director of the Office of Management and Budget shall coordinate with each agency that provides funding to entities to carry out research and development to establish a system to detect potential duplicative applications for funding in order to prevent duplicative funding.
			(b)Database of Federally funded research and development
 (1)In generalEach agency shall include in a publicly accessible database a searchable listing of each unclassified research and development project that is funded by the agency, including a contract, grant, cooperative agreement, or task order.
 (2)ContentsA database described in paragraph (1) shall, with respect to each unclassified research and development project of an agency, contain—
 (A)the agency component that is carrying out or providing funding or other assistance for the project; (B)the name of the project;
 (C)an abstract or summary of the project; (D)the funding level for the project;
 (E)the duration of the project; (F)the name of any contractor, subcontractor, or grantee;
 (G)the title of any published study funded by or related to the project; and (H)expected objectives and milestones for the project.
 (3)Existing databaseAn agency may satisfy the requirements under this subsection if the Director of the Office of Management and Budget determines that the agency maintains a publicly accessible database, including a database operated by or shared with another agency, that substantially meets the requirements of this subsection.
 (c)Requirement for acknowledgment in covered studiesThe acknowledgment section in each covered study shall include— (1)the name of each agency that provided funding for the covered study;
 (2)the project or award number associated with the covered study; and (3)an estimate of the total cost of the covered study.
 (d)StudyNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States shall conduct a study and make publicly available a report, which shall—
 (1)analyze the compliance of agencies, contractors, subcontractors, and grantees with the requirements of this Act;
 (2)identify any obstacles that remain to prevent the public from accessing the cost and findings of covered studies and other research and development projects funded by agencies; and
 (3)analyze efforts by agencies to prevent duplicative spending. 